Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 33, 36, 39-40, 44-45, 47-48 and 51-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 15, 18, 23 and 25 of U.S. Patent No. 10,833,980 in view of Inamdar et al. (US 2017/0214720). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 33, 36, 39-40, 44-45, 47-48 and 51-52, the claims of the parent patent recite features such as receiving packets over two paths and eliminating redundant packets. However, the claims additionally recite forwarding first packets to establish a stateful paths. In removing the additional features, the scope of the claims is merely broadened by eliminating elements and their functions. It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935). Also note Ex parte Rainu, 168 USPQ 365 (Bd. App. 1969) (omission of a reference element whose function is not needed would be obvious to one skilled in the art). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention (or at the time the invention was made, pre-AIA ) to not recite the additional features.
Further, the claims of the parent patent do not recite session identifiers for the packets and determining the sessions are the same to eliminate the duplicate packets as claimed. However, Inamdar discloses these features (figs. 4A-5 and paras. 37-38; paras. 23 and 31). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to recite in the parent patent session identifiers for the packets and determining the sessions are the same to eliminate the duplicate packets as claimed. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing a process to distinguish the flows (sessions) of packets on redundant paths (Inamdar, figs. 4A-5 and paras. 23, 31, 37-38; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results). 

Claims 38 and 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 15, 18, 23 and 25 of U.S. Patent No. 10,833,980 in view of Inamdar et al. (US 2017/0214720), and in further view of Arseneault et al. (US 2008/0031129).
Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 38 and 50, the parent patent in view of Inamdar does not recite the method of claim 33, further comprising, and network device of claim 45 configured to perform: forming a plurality of processed packets by removing the first metadata from the first plurality of packets or the second metadata from the second plurality of packets; and forwarding the plurality of processed packets toward a destination of the first plurality of packets. However, Arseneault discloses removing a sequence number after duplication is determined (para. 45, especially second to fourth  and last sentences). Therefore, it would have been obvious to one skilled in the .

Claim 41 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 15, 18, 23 and 25 of U.S. Patent No. 10,833,980 in view of Inamdar et al. (US 2017/0214720), as noted above, and in further view of Dorbolo et al. (US 2004/0240447).
The parent patent in view of Inamdar does not disclose the method of claim 40, wherein the first network path comprises a first stateful, bidirectional network path, and wherein the second network path comprises a second stateful, bidirectional network path. However, Dorbolo discloses stateful bidirectional paths (paras. 7-8 and 28; note; bidirectional flows). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to recite the first network path comprise a first stateful, bidirectional network path and the second network path comprise a second stateful, bidirectional network path in the parent patent. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, facilitate the handling of packets related to bidirectional communication within a network (Dorbolo, paras. 7-8 and 28; Inamdar, para. 30; note: sub-flow .

Claims 42-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 15, 18, 23 and 25 of U.S. Patent No. 10,833,980 in view of Inamdar et al. (US 2017/0214720), as noted above, and in further view of Norman et al. (US 7,796,601).
Regarding claims 42-43, the parent patent in view of Inamdar does not disclose the method of claim 40, wherein each network device forming the first network path is different from each network device forming the second network path, and wherein at least one network device forming the first network path is different from at least one network device forming the second network path. However, Norman discloses these features (figs. 2-7; col. 1, line 64 to col. 2, line 6; col. 5, lines 21-24). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to recite each network device forming the first network path is different from each network device forming the second network path and at least one network device forming the first network path is different from at least one network device forming the second network path in the parent patent. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing separate redundancy as is known in the art (Norman, figs. 2-7 and col. 3, lines 4-11 and 28-36; note: using non-overlapping routers for the different paths); MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).


Regarding claims 33-52, the claims of the parent patent recite features such as receiving packets over two paths and eliminating redundant packets. However, the claims additionally recite modifying received packets. In removing the additional features, the scope of the claims is merely broadened by eliminating elements and their functions. It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935). Also note Ex parte Rainu, 168 USPQ 365 (Bd. App. 1969) (omission of a reference element whose function is not needed would be obvious to one skilled in the art). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention (or at the time the invention was made, pre-AIA ) to not recite the additional features.
Further, the claims of the copending application do not recite session identifiers for the packets and determining the sessions are the same to eliminate the duplicate packets as claimed. However, Inamdar discloses these features (figs. 4A-5 and paras. 37-38; paras. 23 and 31). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to recite in the copending application session identifiers for the packets and determining the sessions are the same to eliminate the duplicate packets as claimed. The . 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 33, 36, 40, 44-45, 48 and 51-52 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Inamdar et al. (US 2017/0214720).
Regarding claim 33, Inamdar discloses a method comprising: receiving, by a network device (fig. 4A, item 102b), a first plurality of packets associated with a first session (figs. 4A-5; para. 37), wherein each packet of the first plurality of packets comprises first metadata comprising a sequence number of a first plurality of sequence numbers for the first plurality of packets, each sequence number of the first plurality of sequence numbers being different from each other sequence number of the first plurality of sequence numbers (para. 37; note: global 
Regarding claim 36, Inamdar discloses the method of claim 33, wherein removing the duplicate packets from the first plurality of packets or the second plurality of packets comprises removing the duplicate packets between the first plurality of packets or the second plurality of packets to form a merged plurality of packets (fig. 4B and paras. 37-38).  
Regarding claim 40, Inamdar discloses the method of claim 33, wherein the network device comprises a first network device (one of item 210), wherein receiving the first plurality of packets associated with the first session comprises receiving each packet of the first plurality of packets associated with the first session from a second network device along a first network path (fig. 1, item 110 and paras. 13, 17, 23, 25, 32, 35 and 37-38; note: intermediate routers, etc. along 
Regarding claim 44, Inamdar discloses the method of claim 33, wherein at least a first sequence number of at least a first packet of the first plurality of packets is the same as at least a second sequence number of at least a second packet of the second plurality of packets (paras. 37-38; note: global RTP sequence number). 
Regarding claims 45, 48 and 51, these limitations are rejected under the same grounds as claims 33, 36 and 40 above, in addition, the network device of Inamdar comprises processing circuitry (item 220; para. 20-22) to implement the method.
Regarding claim 52, these limitations are rejected under the same grounds as claim 33 above, in addition, the network device of Inamdar comprises a non-transitory computer-readable medium (item 240) comprising instructions that, when executed, are configured to cause one or more processors (item 220; paras. 20-22) of the network device to implement the method.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 38 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Inamdar in view of Arseneault et al. (US 2008/0031129).
Regarding claims 38 and 50, Inamdar does not disclose the method of claim 33, further comprising, and network device of claim 45 configured to perform: forming a plurality of processed packets by removing the first metadata from the first plurality of packets or the second metadata from the second plurality of packets; and forwarding the plurality of processed packets toward a destination of the first plurality of packets. However, Arseneault discloses removing a sequence number after duplication is determined (para. 45, especially second to fourth  and last sentences). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have forming a plurality of processed packets by removing the first metadata from the first plurality of packets or the second metadata from the second plurality of packets and forwarding the plurality of processed packets toward a destination of the first plurality of packets in the invention of Inamdar. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, removing unneeded temporary routing data from packets as is known in the art (Arseneault, para 45; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).

  Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Inamdar in view of Dorbolo et al. (US 2004/0240447).
Inamdar does not disclose the method of claim 40, wherein the first network path comprises a first stateful, bidirectional network path, and wherein the second network path comprises a second stateful, bidirectional network path. However, Dorbolo discloses stateful bidirectional paths (paras. 7-8 and 28; note; bidirectional flows). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the first network path comprise a first stateful, bidirectional network path and the second network path comprise a second stateful, bidirectional network path in the invention of Inamdar. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, facilitate the handling of packets related to bidirectional communication within a network (Dorbolo, paras. 7-8 and 28; Inamdar, para. 30; note: sub-flow having a unique 5-tuple; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).

  Claims 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Inamdar in view of Norman et al. (US 7,796,601).
Regarding claims 42-43, Inamdar does not disclose the method of claim 40, wherein each network device forming the first network path is different from each network device forming the second network path, and wherein at least one network device forming the first network path is different from at least one network device forming the second network path. However, Norman discloses these features (figs. 2-7; col. 1, line 64 to col. 2, line 6; col. 5, lines 21-24). Therefore, .

  Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Inamdar.
Inamdar discloses the network device of claim 45, wherein the network device comprises a first network device (item 210), but does not disclose the first session identifier comprises a network address and a port number of a second network device from which the first network device received the first plurality of packets. However, in another embodiment sub-flows are represented by a unique 5-tuple (paras. 23 and 31) including a destination address and port of a device (para. 31, third sentence). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the first session identifier comprises a network address and a port number of a second network device from which the first network device received the first plurality of packets in the embodiment of Inamdar. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing a unique identifier for a sub-flow (Inamdar, paras. 23 and 31; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).



Allowable Subject Matter
Claim 34-35, 37, 39, 46 and 49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the double patenting rejection is overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462